DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jay E. Rowe on 05/26/2021.

The application has been amended as follows: 
In the claims amend claims 1, 8 and 9 as follows:-

Claim 1.	(Currently Amended) A composition comprising:
an acrylamide compound of formula (I) in an amount of [20%]23% by mass or greater but [50%]45% by mass or less;
	a multifunctional monomer in an amount of [40%]45% by mass or greater but [70%]67% by mas or less; and 
	a radical polymerization initiator, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 represents an alkyl group that comprises 1 through 6 carbon atoms, X represents an alkylene group that comprises 1 through 6 carbon atoms, and Y represents formula (3), 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, R2 represents an alkyl group that comprises 1 through 10 carbon atoms, and * represents a biding site with X above; and
wherein
the multifunctional monomer is at least bifunctional and at most hexafunctional, and the mass% content of the multifunctional monomer is greater than or equal to the mass % content of the acrylamide compound of formula (I).
Claim 8. 	(Withdrawn, Currently Amended) A two-dimensional or three-dimensional
image forming apparatus comprising:
a storing part configured to store a composition;
an applying unit configured to apply the composition; and
a curing unit configured to cure the composition.
wherein the composition comprises:
an acrylamide compound of formula (I) in an amount of [20%]23% by mass or greater but [50%]45% by mass or less;
a multifunctional monomer in an amount of [40%]45% by mass or greater but [70%]67 by mass or less; and
a radical polymerization initiator,
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 represents an alkyl group that comprises 1 through 6 carbon atoms, X represents an alkylene group that comprises 1 through 6 carbon atoms, and Y represents formula (3), 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, R2 represents an alkyl group that comprises 1 through 10 carbon atoms, and * represents a biding site with X above; and
wherein
the multifunctional monomer is at least bifunctional and at most hexafunctional, and the mass% content of the multifunctional monomer is greater than or equal to the mass % content of the acrylamide compound of formula (I).
Claim 9.	(Withdrawn, Currently Amended) A two-dimensional or three-dimensional image forming method comprising:
applying a composition: and
curing the composition,
wherein the composition comprises:
an acrylamide compound of formula (I) in an amount of [20%]23% by mass or
greater but [50%]45% by mass or less;
a multifunctional monomer in an amount of [40%]45% by mass or greater but [70%]67% by mass or less; and
a radical polymerization initiator,
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 represents an alkyl group that comprises 1 through 6 carbon atoms, X represents an alkylene group that comprises 1 through 6 carbon atoms, and Y represents formula (3), 
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein, R2 represents an alkyl group that comprises 1 through 10 carbon atoms, and * represents a biding site with X above; and
wherein
the multifunctional monomer is at least bifunctional and at most hexafunctional, and the mass% content of the multifunctional monomer is greater than or equal to the mass % content of the acrylamide compound of formula (I).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has demonstrated that the product has better durability when the mass% acrylamide is > to 23% and < to 45% and the mass% of the multifunctional monomer is > 45% and < 67% and where the mass % of the multifunctional monomer is greater than or equal to the mass % of the acrylamide as shown in examples 1-11 as compared with comparative examples 1, and 3-4 and 7 noting that comparative examples 5 and 6 do not have acrylamide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1-7 and 10-12 are allowable. The restriction requirement between the apparatus of claim 8 and the image forming product of claim 9, as set forth in the Office action mailed on 06/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2020 is withdrawn.  Claims 8 and 9, directed to apparatus for storing the composition of claim 1 and the two- or three-dimensional image forming method using the composition of claim 1 respectively are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/            Primary Examiner, Art Unit 1613